                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION


UNITED STATES OF AMERICA

v.                                                     Case No:       3:19-cr-60-J-39MCR

THOMAS L. PETERSON
____________________________/

                            DEFENDANT’S REPLY TO
            UNITED STATES’ MEMORANDUM IN OPPOSITION TO THOMAS
               PETERSON’S MOTION FOR REDUCTION IN SENTENCE

       COMES NOW the Defendant, Thomas Peterson, by and through his undersigned counsel,

and hereby respectfully replies to the United States’ Memorandum in Opposition (“Opposition”)

(Doc 58), and in support thereof, states as follows:

A.     Exhaustion of Administrative Remedies

       1.      The government recognizes that the First Step Act of 2018 has significantly amended

the procedures for motions for compassionate release. “Previously only the BOP could file a motion

for compassionate release.” Opposition at 8. However, now, inmates are entitled to file such a

motion – if 30 days have elapsed since the receipt of a request by the warden of their prison, or if

their warden has denied the request. 18 U.S.C. §3582(c)(1)(A).

       2.      Notwithstanding the clarity of the statute, and the clear intent of Congress to allow

inmates to seek redress in federal court (once their request has been rejected or ignored by their own

warden), the government seeks to engraft the bureaucracy of the Bureau of Prisons into that statutory

process, and asserts that an inmate must pursue all potential appeals – within the BOP – even if the

warden has already denied the request.1


       1
          Respectfully, counsel suggests this Court could likely almost take judicial notice that any
official within the BOP would not reverse the decision of the warden, who surely knows the inmate,
       3.      Thus, in the government’s view, the bright line denial by the warden that otherwise

vests statutory jurisdiction in the trial court – is no longer a bright line. Rather, the inmate would

be relegated to pursuing the cumbersome optional internal BOP appeal mechanisms set forth by the

government, in note 4, at page 10, of their Opposition.

       4.      In doing so, the government disregards two key distinctions that defeat their

argument. First, the First Step Act does not require exhaustion of all administrative remedies.

Rather, it only requires an effort to obtain the approval (or denial) of the warden of the prison in

which the inmate is housed, or the failure of that warden to act within 30 days of the request. Under

that yardstick, Mr. Peterson has fully complied with the statute.

       5.      Second, by their own citation to Title 28, of the Code of Federal Regulations §571.63,

the government must recognize that any such further appeal, within the BOP, is optional, not

mandatory. We quote from the Opposition, at page 10, n. 4 (in which the government quotes from

the BOP regulations – not the statute):

               a. When an inmate’s request is denied by the Warden, the inmate
               will receive a written notice and a statement of reasons for the denial.
               The inmate may appeal the denial through the Administrative
               Remedy Procedure (28 CFR part 542, subpart B).

(emphasis added).

       6.      Thus, the government conflates the discretionary “may” language of the C.F.R., and

seeks to mischaracterize it as mandatory language, and thus a mandatory requirement for the inmate

to pursue internal, bureaucratic, appeals, within the BOP. That the government may not do, not only

because of the express language of the C.F.R. (making such appeals within the BOP discretionary),


and his or her history, and the status of the conditions at the prison, far better than any supervisor
up the bureaucratic chain of command. However, the government asserts an inmate must pursue
this exercise in futility, while the underlying health concerns remain at issue, and unresolved.

                                                  2
but because, as noted in the first point, the C.F.R. provisions cannot trump an Act of Congress, and

its express language providing the inmate may seek judicial relief, after a denial or failure to act, by

their warden.

        7.      Thus, Mr. Peterson has not “rushed to the courthouse” (Opposition at 10), and need

not be relegated to the fruitless “appeal rights” the government asserts. Opposition, at page 10, n.

4. Rather, he has come to the courthouse precisely when the First Step Act permitted him to do so.

B.      Health and Medical Considerations

        8.      As expected, the government hastens to defend the Bureau of Prisons and its “action

plan to minimize the risk of COVID-19 transmission into and within its facilities.” (Opposition at

4-5).

        9.      Every prison and every nursing home in America has “action plans.” That has not

keep out, and will not keep out, the incredibly contagious COVID-19 from being the significant risk

that everyone knows it is, from the CDC down to local health officials.

        10.     That is all the more so when someone suffers co-morbidity factors, such as those

suffered by Mr. Peterson.

        11.     While recognizing that Mr. Peterson suffers from HIV and hyperthyroidism, the

government denigrates any legitimate concerns about those serious health conditions.

        12.     While recognizing that “HIV is a serious illness that, if not treated, can result in

death” (Opposition at 13), the government asserts there is no proof that Mr. Peterson is not receiving

“proper treatment for his condition.” However, even if he is receiving proper treatment, that does

not change the fact that this health condition makes him more susceptible to the coronavirus, which,

of course, in combination with his HIV and hyperthyroidism, puts him at a far greater risk than the

general population.

                                                   3
C.     3553(a) Factors

       13.     Obviously, the government was well-aware of Mr. Peterson’s prior prison sentence,

when they recruited him to cooperate with multiple drug investigations. They did so in July of 2018.

(Opposition at 2). The government continued to use Mr. Peterson until at least February of 2019

– a period of 8 months. Clearly, if he was the danger the government purports him to be in their

Opposition, they would not have done so.

       14.     Respectfully, it is not fair for the government to refer to Mr. Peterson as a “dangerous

figure” (Opposition at 17) now, when they are opposing his fair compassionate release request,

based on sound medical reasons, when they clearly used that “dangerous figure” for several months,

to help them with their drug investigations.

       15.     Moreover, Mr. Peterson apologized for his relapse and has worked incredibly

diligently ever since, to demonstrate he is an asset to the community, and to law enforcement, and

not a liability. As the Court will recall, at the time of sentencing, the government diligently reported

on at least a half-dozen areas of important cooperation.

       WHEREFORE it is respectfully requested that Mr. Peterson’s Motion for Reduction of

Sentence be granted.

                                                       Respectfully submitted,

                                                       FALLGATTER CATLIN & VARON, P.A.

                                                         /s/ Curtis S. Fallgatter
                                                       Curtis S. Fallgatter, Esq.
                                                       Florida Bar No: 0213225
                                                       200 East Forsyth Street
                                                       Jacksonville, Florida 32202
                                                       (904) 353-5800 Telephone
                                                       (904) 353-5801 Facsimile
                                                       fallgatterlaw@fallgatterlaw.com Email
                                                       Attorneys for Defendant

                                                   4
                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished by
email to: Michael Coolican, Esq., Assistant U.S. Attorney, by email (michael.coolican@usdoj.gov),
this 21st day of September, 2020.

                                                    /s/ Curtis S. Fallgatter
                                                   ATTORNEY
99375




                                               5
